



Exhibit 10.33


EASTMAN CHEMICAL COMPANY
2017 OMNIBUS STOCK COMPENSATION PLAN


AWARD NOTICE FOR GRANT OF RESTRICTED STOCK UNITS




Grantee: Curt Espeland


Number of Restricted Stock Units: 9,596


Grant Date: February 26, 2018


This Award Notice for the Grant of Restricted Stock Units (this "Award Notice")
by and between Eastman Chemical Company ("Company") and the Grantee named above
(referred to below as "you") evidences the grant by the Company of Restricted
Stock Units ("RSUs" or the "Award") to you on the date stated above (the "Grant
Date") and your acceptance of such RSUs in accordance with the provisions of the
Eastman Chemical Company 2017 Omnibus Stock Compensation Plan, as amended from
time to time (the "Plan").


The RSUs are subject to the terms and conditions set forth in the Plan (which is
incorporated herein by reference), any rules and regulations adopted by the
Board of Directors of the Company or the Compensation and Management Development
Committee (collectively, the "Committee"), and this Award Notice. In the event
of any conflict between the provisions of the Plan and the provisions of this
Award Notice, the terms, conditions, and provisions of the Plan shall control,
and this Award Notice shall be deemed to be modified accordingly. Capitalized
terms used in this Award Notice that are not defined herein shall have the
meanings set forth in the Plan. For purposes of this Award Notice, "Employer"
means the Subsidiary that employs you, if you are not employed directly by the
Company.


1.RSU Grant. You have been granted the number of RSUs specified above,
representing the right to receive the same number of unrestricted shares of the
Company's $.01 par value Common Stock ("Common Stock"), upon satisfaction of the
vesting provisions set forth in Section 2 of the Award Notice.


2.Vesting of RSUs. Subject to earlier forfeiture of all of the Restricted Stock
Units as described in Sections 7 and 12 of this Award Notice, the Restricted
Stock Units will vest upon the earlier of: (i) third anniversary of the award
date, if and only if you are still an employee of the Company or a Subsidiary on
date, or (ii) termination of your employment with the Company or its
Subsidiaries by reason of death or Disability; or (iii) termination of your
employment for a reason which is approved by the Senior Executive responsible
for Human Resources in his or her sole discretion other than death or Disability
(the date described in clause (i), (ii), or (iii), as applicable, is referred to
herein as the "Vesting Date").


3.Settlement of RSUs. Subject to the other terms of this Award Notice and as
soon as practicable after each Vesting Date, the Company shall direct its
transfer agent to issue you one (1) share of Common Stock for each vested RSU in
your name or a nominee in book entry, or to issue one or more physical stock
certificates representing such shares of Common Stock in your name.


4.Nontransferability of RSUs; Limitation on Issuance of shares of Common Stock.
The RSUs are not transferable except by will or by the laws of descent and
distribution, and may not be sold, assigned, pledged or encumbered in any way,
whether by operation of law or otherwise. After each Vesting Date, certificates
for the shares of Common Stock underlying the vested RSUs may be issued during
your lifetime only to you, except in the case of a permanent disability
involving mental incapacity. Upon your death, any unissued shares of Common
Stock underlying vested RSUs may be transferred to your legal representative as
determined under applicable law, subject to the terms set forth in Section 7 of
the Award Notice.
    
5.Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares of Common Stock underlying the RSUs until you become the
holder of record of such shares following the applicable Vesting Date.







--------------------------------------------------------------------------------





6.Dividend Equivalents. Each unvested RSU entitles you to a cash payment equal
to any cash dividend that the Company pays with respect to its shares of Common
Stock ("Dividend Equivalents"). All accrued Dividend Equivalents shall be
payable in cash by the Company or your Employer upon the Vesting Date of the
RSUs giving rise to such Dividend Equivalents. Until payment, the Dividend
Equivalents shall be subject to the same terms and conditions as the RSUs to
which such Dividend Equivalents relate and shall be forfeited and shall not be
paid in the event that such RSUs become cancelled and forfeited.


7.Termination of Employment. Upon termination of your employment with the
Company or its Subsidiaries prior to the Vesting Date, other than for one of the
reasons described in Section 2 of this Award Notice, all of the Restricted Stock
Units will be canceled and forfeited by you to the Company without the payment
of any consideration by the Company. In such event, neither you nor any of your
successors, heirs, assigns or personal representatives will thereafter have any
further rights or interest in such shares or otherwise in this Award.


8.Income Tax and Social Insurance Contributions Withholding.


(a)    Regardless of any action the Company or your Employer takes with respect
to any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, and the subsequent sale of any shares of Common Stock
acquired pursuant to the RSUs and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate your liability for Tax-Related Items.
(b)    Prior to the delivery of shares of Common Stock upon vesting of your RSU,
if your country of residence (and/or your country of employment, if different)
requires withholding of Tax-Related Items, the Company shall withhold a
sufficient number of whole shares of Common Stock otherwise issuable upon
vesting of the RSUs that have an aggregate Fair Market Value sufficient to pay
the Tax-Related Items required to be withheld. In cases where the Fair Market
Value of the number of whole shares of Common Stock withheld is greater than the
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the shares of Common Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. Alternatively, the Company or your
Employer may withhold the Tax-Related Items required to be withheld with respect
to the shares of Common Stock in cash from your regular salary/wages, or from
any other amounts payable to you. In the event the withholding requirements are
not satisfied through the withholding of shares of Common Stock by the Company
or through the withholding of cash from your regular salary/wages or any other
amounts payable to you, no shares of Common Stock will be issued to you (or your
estate) upon vesting of the RSUs unless and until satisfactory arrangements (as
determined by the Board of Directors) have been made by you with respect to the
payment of any Tax-Related Items which the Company and your Employer determine,
in their sole discretion, must be withheld or collected with respect to such
RSUs. If you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company or your Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. By accepting the
RSUs, you expressly consent to the withholding of shares of Common Stock and/or
the withholding of cash from your regular salary/wages or other amounts payable
to you as provided for hereunder. All other Tax-Related Items related to the
RSUs and any shares of Common Stock delivered in payment thereof are your sole
responsibility.
(c)    The RSUs are intended to be exempt from the requirements of Code Section
409A (or any successor provision which may be enacted). The Plan and the Award
Notice shall be administered and interpreted in a manner consistent with this
intent. If the Company determines that this Award Notice is subject to Code
Section 409A (or any successor provision which may be enacted) and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion, and without your consent, amend this Award Notice to
cause it to comply with Code Section 409A or be exempt from Code Section 409A
(or any successor provision which may be enacted).


9.Change in Ownership; Change in Control. Article 14 of the Plan contains
certain special provisions that will apply to this Award in the event of a
Change in Ownership or Change in Control.







--------------------------------------------------------------------------------





10.Adjustment of Shares of Common Stock. If the number of outstanding shares of
Common Stock changes through the declaration of stock dividends or stock splits
prior to the Vesting Date, the units of Common Stock subject to this Award
automatically will be adjusted, according to the provisions of Article 15 of the
Plan. In the event of any other change in the capital structure of the shares of
Common Stock or other corporate events or transactions involving the Company,
the Committee is authorized to make appropriate adjustments to this Award.


11.Restrictions on Issuance of shares of Common Stock. If at any time the
Company determines that listing, registration or qualification of the shares of
Common Stock subject to this Award upon any securities exchange or under any
state or federal law, or the approval of any governmental agency, is necessary
or advisable as a condition to the award or issuance of certificate(s) for the
shares of Common Stock subject to this Award, such award or issuance may not be
made in whole or in part unless and until such listing, registration,
qualification or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.


12.Noncompetition; Confidentiality. You will not, without the written consent of
the Company, either during your employment with your Employer, the Company or
any of its Subsidiaries or thereafter, disclose to anyone or make use of any
confidential information which you have acquired during your employment relating
to any of the business of your Employer, the Company or any of its Subsidiaries,
except as such disclosure or use may be required in connection with your work as
an employee of the Company. During your employment with your Employer, the
Company, or any of its Subsidiaries, and for a period of two (2) years after the
termination of such employment, you will not, either as principal, agent,
consultant, employee or otherwise, engage in any work or other activity in
competition with the Company in the field or fields in which you have worked for
your Employer, the Company or any of its Subsidiaries. The provisions in this
Section 12 apply separately in the United States and in other countries but only
to the extent that its application shall be reasonably necessary for the
protection of your Employer, the Company or any of its Subsidiaries. You will
forfeit all rights under this Award Notice to or related to the RSUs if, in the
determination of the executive officer responsible for Human Resources, you have
violated any of the provisions of this Section 12, and in that event any payment
or other action with respect to the RSUs shall be made or taken, if at all, in
the sole discretion of the executive officer responsible for Human Resources.
  
13.Reimbursement of Certain Compensation Following Restatement. The Award
(including any shares of Common Stock and any cash received upon payout of the
Award and any amount received for the sale of such shares) is subject to the
provisions of the Plan and any applicable law (including the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Act, and implementing rules and regulations of the
Securities and Exchange Commission (the “SEC”) and the New York Stock Exchange
(the “NYSE”)) or Company policy (including the Executive Incentive Pay Clawback
Policy as adopted by the Committee on February 3, 2015 and as may be amended
from time to time consistent with and to conform to SEC and NYSE rules and
regulations) requiring reimbursement to the Company of certain incentive-based
compensation following an accounting restatement due to material non-compliance
by the Company with any financial reporting requirement or due to other events
or conditions. For purposes of the foregoing, you expressly and explicitly
authorize the Company to issue instructions, on your behalf, to any brokerage
firm and/or third party administrator engaged by the Company to hold your shares
of Common Stock and other amounts acquired under the Plan to re-convey,
transfer, or otherwise return such shares of Common Stock and/or other amounts
to the Company.


14.Repatriation and Legal/Tax Compliance Requirements. If you are a resident of
or employed in a country other than the United States, you agree, as a condition
of the grant of the RSUs, to repatriate all payments attributable to the shares
of Common Stock and/or cash acquired under the Plan (including, but not limited
to, dividends and any proceeds derived from the sale of the shares of Common
Stock acquired pursuant to the RSUs) in accordance with local foreign exchange
rules and regulations in your country of residence (and country of employment,
if different). In addition, you agree to take any and all actions, and consent
to any and all actions taken by your Employer, the Company or any of its
Subsidiaries as may be required to allow your Employer, the Company or any of
its Subsidiaries to comply with local laws, rules and regulations in your
country of residence (and country of employment, if different). Finally, you
agree to take any and all actions that may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).


If you are resident or employed in a country that is a member of the European
Union, the grant of the RSUs and this Award Notice is intended to comply with
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law (the “Age Discrimination Rules”). To the extent
that a court or tribunal of competent jurisdiction determines that any provision
of this Award Notice is invalid or unenforceable, in whole or in part, under the
Age Discrimination Rules, the Company, in its sole discretion, shall have the
power and authority to revise or strike such provision to the minimum extent
necessary to make it valid and enforceable to the full extent permitted under
local law.





--------------------------------------------------------------------------------







15.No Guarantee of Employment. The grant of the RSUs shall not create any
employment relationship with the Company or any of its Subsidiaries. Further,
the grant of the RSUs shall not confer upon you any right of continued
employment with your Employer nor limit in any way the right of your Employer to
terminate your employment at any time.


16.Discretionary Nature of Grant; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Company, in its sole discretion, at any time. The grant of the
RSUs under the Plan is a one-time benefit and does not create any contractual or
other right to receive a grant of RSUs or benefits in lieu of RSUs in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the form and timing of any grant, the number of
shares of Common Stock subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the Plan shall not constitute a change
or impairment of the terms and conditions of your employment with your Employer.


17.Currency Fluctuation. Neither the Company nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between the local currency of your
country of residence and the U.S. dollar that may affect the value of the RSUs
or of any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of any shares of Common Stock acquired upon settlement of the
RSUs.


18.Termination Indemnities. Your participation in the Plan is voluntary. The
value of the RSUs and any other awards granted under the Plan is an
extraordinary item of compensation outside the scope of your employment (and
your employment contract, if any). Any grant under the Plan, including the grant
of the RSUs, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.


19.Consent to Collection, Processing and Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of the RSUs and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan. Your denial and/or objection to the collection,
use, processing and transfer of personal data may affect your participation in
the Plan. As such, you voluntarily acknowledge and consent (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.


The Company and its Affiliates and Subsidiaries hold certain personal
information about you, including your name, home address, email address and
telephone number, date of birth, social security number, passport number or
other employee identification number, salary, nationality, job title, any shares
of Common Stock or directorships held in the Company or any Affiliate or
Subsidiary, details of all equity awards or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
your favor, for the purpose of managing and administering the Plan (the “Data”).
The Data may be provided by you or collected, where lawful, from third parties,
and the Company and its Affiliates and Subsidiaries will process the Data for
the exclusive purpose of implementing, administering and managing your
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the organization of the Company and its Affiliates and
Subsidiaries only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and its Affiliates and Subsidiaries will transfer the Data as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and its Affiliates and
Subsidiaries may further transfer the Data to any third parties assisting the
Company and its Affiliates and Subsidiaries in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize (where required under applicable law) them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on your behalf to a broker or other third party with whom
you may elect to deposit any shares of Common Stock acquired pursuant to the
Plan.





--------------------------------------------------------------------------------





You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local HR manager or the Company’s Human Resources Department.
Finally, upon request of the Company of your Employer, you agree to provide an
executed data privacy consent form to the Company and/or the Employer (or any
other agreements or consents that may be required by the Company and/or the
Employer) that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country of employment (and country
of residence, if different), either now or in the future. You understand and
agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer.


20.Private Placement. If you are a resident and/or employed outside of the
United States, the grant of the RSUs are not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law), and the RSUs are not subject to the supervision of the local
securities authorities.


21.Insider Trading/Market Abuse Laws. By participating in the Plan, you agree to
comply with the Company’s policy on insider trading (to the extent that it is
applicable to you). You further acknowledge that, depending on your or your
broker’s country of residence or where the shares of Common Stock are listed,
you may be subject to insider trading restrictions and/or market abuse laws
which may affect your ability to accept, acquire, sell or otherwise dispose of
the shares of Common Stock, rights to shares of Common Stock (e.g., RSUs) or
rights linked to the value of shares of Common Stock, during such times you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in your country of employment (and country of residence, if
different). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you place before you possess inside
information. Furthermore, you could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. You
understand that third parties include fellow employees. Any restriction under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restriction and that you should therefore consult your personal advisor on this
matter.


22.Electronic Delivery. The Company, in its sole discretion, may decide to
deliver any documents related to the RSUs to you under the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


23.English Language. If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that this Award Notice, the
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the RSUs, be drawn up in English. If you have received
this Award Notice, the Plan or any other documents related to the RSUs
translated into a language other than English, and if the meaning of the
translated version is different from the English version, the meaning of the
English version shall control.


24.Addendum. Notwithstanding any provisions of this Award Notice to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different), as set forth in
the applicable Addendum to this Award Notice. Further, if you transfer residence
and/or employment to another country reflected in an Addendum to this Award
Notice, the special terms and conditions for such country will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law, rules and regulations or to facilitate the operation and
administration of the RSUs and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). Any applicable Addendum shall constitute part of this Award
Notice.







--------------------------------------------------------------------------------





25.Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any payment made pursuant to the RSUs, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of the RSUs and the Plan. Such requirements may include (but are
not limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


26.Governing Law. This Award Notice shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.


27.Venue. In accepting the RSUs grant, you are deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of the State of Tennessee
of the United States of America to resolve any and all issues that may arise out
of or relate to the RSUs and this Award Notice.


28.Binding Effect. This Award Notice shall be binding upon the Company and you
and its and your respective heirs, executors, administrators and successors.


29.Conflict. To the extent the terms of this Award Notice are inconsistent with
the Plan, the provisions of the Plan shall control and supersede any
inconsistent provision of this Award Notice.


30.Non-Negotiable Terms. The terms of this Award Notice are not negotiable, but
you may refuse to accept the RSUs by notifying the Company’s executive officer
responsible for Human Resources in writing; any such refusal of acceptance will
immediately cancel and forfeit the award.


[Remainder of page intentionally left blank]


 





